Citation Nr: 0306905	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  98-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.

2.  Entitlement to an increased (compensable) evaluation for 
laceration scar residuals of the right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the noncompensable evaluation 
assigned to the service-connected laceration scar residuals 
of the right elbow and denied reopening the claim for service 
connection for a left eye disorder.  The Phoenix, Arizona, RO 
currently has jurisdiction of the claims file.  

In November 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

In a February 2001 decision, the Board denied a compensable 
evaluation for laceration scar residuals of the right elbow 
and denied reopening the claim for service connection for a 
left eye disorder.  Subsequently, that same month, the 
veteran filed a motion for reconsideration of the Board's 
February 2001 decision.  See 38 C.F.R. § 20.1000 (2002).  
That motion was denied in April 2001.

Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
June 2001, the Secretary and the veteran (the parties) filed 
a joint motion to vacate the Board decision and remand it for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), which is 
codified 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  Specifically, the parties noted that the Board had 
failed to address whether the veteran was properly notified 
of what information or evidence would be necessary to 
substantiate his claims.  The Court granted the motion in 
July 2001, and the case has been returned to the Board for 
further appellate review.

The Board notes that at the time of the February 2001 
decision, other issues were addressed in both the decision 
portion and the remand portion; however, those other issues 
are not part of the current appeal and will not be addressed 
in the decision.

In a letter from the Board dated in July 2002, the veteran 
was informed that he was provided until September 17, 2002, 
in which to submit any other additional evidence and/or 
argument.  No further communication was received from the 
veteran at that time.  Subsequently, and as further discussed 
below, the veteran responded to the Board's letter dated 
November 13, 2002.    


FINDINGS OF FACT

1.  Service connection was denied for a left eye disorder in 
a March 1990 rating decision.  The veteran was notified of 
this decision and of his appeal rights at that time and did 
not appeal the decision.  

2.  The evidence received since the March 1990 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for a left eye 
disorder, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Laceration scar residuals of the right elbow is 
manifested by no limitation of function, ulceration, or pain 
or tenderness on objective demonstration.




CONCLUSIONS OF LAW

1.  The March 1990 rating decision, which denied service 
connection for a left eye disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(b), 20.1103 
(2002).

2.  The evidence received since the March 1990 rating 
decision, which denied service connection for a left eye 
disorder, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991) § 3.156(a) (2001).

3.  The criteria for a compensable evaluation for laceration 
scar residuals of the right elbow have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See id.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his 
claims for an increased evaluation for laceration scar 
residuals of the right elbow and the requirements to reopen 
his claim for service connection for a left eye disorder.  
Specifically, in the October 1997 rating decision on appeal, 
the March 1998 statement of the case (SOC), and the May 1998 
supplemental statement of the case (SSOC), the RO informed 
the veteran of the reasons and bases it denied a compensable 
evaluation for laceration scar residuals of the right elbow 
and the reasons and bases it denied reopening the claim for 
service connection for a left eye disorder.  In explaining 
its reasons and bases, the RO informed the veteran of the 
evidence necessary to establish a compensable evaluation for 
the laceration scar residuals of the right elbow and the 
evidence necessary to reopen the claim for service connection 
for a left eye disorder.  In the March 1998 SOC, the RO also 
included the pertinent regulations that applied to the 
veteran's claim for an increased evaluation of his service-
connected disability and petition to reopen the claim for 
service connection for a left eye disorder.

The Board notes that during the pendency of this appeal, 
changes were made in August 2002 to the Schedule for Rating 
Disabilities for skin disorders, as set forth in 38 C.F.R. § 
4.118 (2002).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, here, 
the changes made were not substantive in regard to the facts 
in this case.  Specifically, the criteria in the applicable 
Diagnostic Codes of 7803, 7804, and 7805 remained essentially 
the same.  Therefore, neither is more favorable to the 
veteran's claim, and there was no need for VA to inform the 
veteran of the changes in the regulation, as it would not 
affect the outcome of the claim for an increased evaluation.

Additionally, following the veteran's January 1997 
submission, wherein he stated he wanted to reopen the claim 
for service connection for a left eye disorder and wanted an 
increased rating for the scar on the right elbow, the RO 
wrote a letter to the veteran in February 1997.  In the 
letter, the RO informed the veteran that it had previously 
denied service connection for a left eye disorder and that he 
had not appealed the decision, and thus that the decision was 
final.  The RO stated that in order for the claim to be 
reopened, the veteran would need to submit new and material 
evidence.  It explained that material evidence would be 
evidence showing that the disability arose in or became worse 
as a result of military service.  The RO requested that the 
veteran submit this evidence within the next 60 days.  The 
record reflects that the veteran did not respond to this 
letter.  

Also, although the February 2001 Board decision has been 
vacated, the veteran was notified of the laws and regulations 
that pertained to his claims and the reasons and bases for 
the Board's determinations that a compensable evaluation was 
not warranted for the laceration scar residuals of the right 
elbow and that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
left eye disorder.  In the Board's February 2001 decision, it 
addressed the current legal standard for what constitutes new 
and material evidence as well as what evidence would be 
necessary to establish a compensable evaluation for 
laceration scar residuals of the right elbow and the evidence 
necessary to reopen the claim for service connection for a 
left eye disorder.  

Finally, in a November 2002 letter to the veteran, VA 
informed the veteran the following, in part:

In your case, evidence needed to 
substantiate your claim for whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a left eye disorder would be evidence 
tending to show that a pre-existing eye 
disorder was aggravated by service.  New 
and material evidence:

directly relates to the specific matter 
under consideration;
is neither cumulative nor redundant; and
either by itself or in connection with 
evidence previously assembled, is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  

In your case for an increased rating, 
evidence needed to substantiate your 
claim for laceration scar residuals of 
the right elbow would be evidence tending 
to show that you meet the criteria for 
the next higher rating, which is evidence 
of scarring that is poorly nourished with 
repeated ulceration; scarring that is 
tender and painful on objective 
demonstration; or scarring that limits 
the function of the part affected.

Thus, the veteran has been given ample notification of what 
information or evidence would be necessary to substantiate 
his claims, and VA has no outstanding duty to inform him that 
any additional information or evidence is needed.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  The veteran has been asked several times for 
information pertaining to his claims for benefits.  In 
February 1997, the RO requested that the veteran submit 
evidence related to his left eye disorder.  The veteran did 
not respond.  In the September 1997 rating decision and March 
1998 statement of the case, the RO informed the veteran of 
his failure to respond to the February 1997 letter.  When 
given the opportunity by the Board in the January 2002 letter 
to submit additional evidence pertaining to his claims and 
given a 90-period to respond, the veteran submitted a 
response indicating only that he wanted The American Legion 
to represent him in his appeal before the Board.  Finally, in 
a November 2002 letter to the veteran, VA informed the 
veteran that it had a duty to assist him in obtaining 
evidence necessary to substantiate the claim and that it 
would make reasonable efforts to obtain relevant evidence 
such as private medical records, employment records, or 
records from state or local government agencies.  VA also 
informed him that it would make as many requests as necessary 
to obtain records from Federal agencies.  VA asked the 
veteran to inform it of any additional evidence or 
information that he wanted it to obtain for him and asked 
that the veteran provide the name, address, and dates of 
treatment.  VA provided the veteran with 30 days to respond.  
The record reflects that the veteran submitted additional 
argument and evidence in December 2002, but did not indicate 
that he wanted VA to obtain any additional evidence.  The 
Board finds that the veteran has been informed of which 
information and evidence he was to provide to VA and which 
information and evidence it would obtain on his behalf.

Third, VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  The Board 
notes that prior to December 2002, the veteran had not 
alleged that he has received any medical treatment except the 
VA examinations that were conducted in conjunction with the 
veteran's current claims.  Following the November 2002 letter 
to the veteran, wherein VA asked the veteran to indicate 
treatment he had received from either a VA facility or a 
private facility and VA would obtain those records, the 
veteran did not indicate he had received any treatment, but 
instead submitted additional evidence, including a private 
medical record related to his eye disorder.  (He also 
submitted duplicate copies of service medical records).  
Thus, there is no duty for VA to obtain any other records, as 
the veteran has not identified any records to obtain.  
Additionally, in compliance with the duty to assist, the RO 
had the veteran undergo an examination in relation to his 
claim for an increased evaluation.

The Board is aware that the veteran has alleged that the 
examinations were incompetently performed.  Since the 
reported findings in the examination reports are sufficiently 
detailed with recorded history, clinical findings, 
radiographic studies, and pertinent diagnoses, and it is not 
shown that the medical examinations were in some way 
incorrectly prepared or that the VA examiners failed to 
address the clinical significance of the veteran's 
disabilities, the Board finds that additional development by 
way of another examination would be redundant and 
unnecessary.  The mere fact that the medical findings entered 
in the examination reports are not to the veteran's liking is 
not sufficient to warrant additional development. 

The Board observes that during the pendency of this appeal, 
the definition of "new and material" evidence changed.  In 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court expressly rejected the standard for determining 
whether new and material evidence had been submitted as set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
held that the regulatory standard set forth in 38 C.F.R. 
§ 3.156(a) was the only correct standard.  The RO's 1998 
statement of the case contained both the correct regulatory 
standard as well as the overruled Colvin definition.  
Nevertheless, given that the RO did provide the correct 
regulation and that the Board's 2001 decision also solely 
provided the current legal standard, the veteran has had 
sufficient notice of what constitutes new and material 
evidence.  Moreover, the RO in any event informed the veteran 
that in order for the claim to be reopened, he needed to show 
that the left eye disorder was aggravated while in service.  

In addition, as noted above, the Board recognizes that new VA 
regulations have redefined "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  See 
38 C.F.R. §§ 3.156(a), 3.159(c).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Thus, the 
regulations do not apply to the veteran's claim, filed in 
January 1997.  

In the November 2002 letter, VA provided the veteran with the 
new regulations pertaining to the VCAA.  The Board has 
reviewed the facts of this case in light of the new VCAA 
regulations.  As discussed above, VA has made all reasonable 
efforts to assist the veteran in the development of his 
claims and has notified him of the information and evidence 
necessary to substantiate his claims.  Quartuccio, 16 Vet. 
App. 183.   

II.  Factual background

Service medical records show that at induction, visual acuity 
in the veteran's left eye was reported as 20/400 uncorrected 
and 20/200 corrected.  The examiner indicated the veteran had 
a vision defect.  

In March 1968, the veteran sustained a laceration to his 
right elbow.  The examiner noted there was no deep tissue 
damage.  In August 1968 the visual acuity in his left eye was 
reported as 20/200 without glasses and 20/100 with glasses.  
The diagnosis was eye refraction.

In January 1969, the veteran was seen at the optometry 
clinic.  The examiner noted the veteran had no complaints.  
In September 1969, the veteran underwent surgery on his right 
elbow.  

At separation in May 1970, the veteran's visual acuity in the 
left eye was reported as 20/20.  Clinical evaluation of the 
veteran's upper extremities was normal.  The examiner noted 
that the veteran had a scar on the right elbow but had full 
range of motion.  In a report of medical history completed by 
the veteran at that time, he stated "yes" for ever having 
had eye trouble and painful or "trick" shoulder or elbow.  
The examiner noted the veteran had eye trouble and had a 
"trick" elbow, stating that the veteran's elbow would catch 
at times.  

A July 1979 VA examination report shows that clinical 
evaluation of the eyes was normal.

In an August 1979 rating decision, the RO granted service 
connection for laceration scar residuals of the right elbow 
and assigned a noncompensable evaluation, effective April 23, 
1979.  

In August 1989, the veteran filed claims for service 
connection for, inter alia, a left eye disorder.

A December 1989 VA eye examination report shows the veteran 
complained of reading difficulties.  He reported he had had 
amblyopia since childhood.  The diagnosis was refraction.

A February 1990 VA examination report shows the veteran's 
visual acuity in the left eye was reported as 20/200 
uncorrected and corrected.  The examiner entered a diagnosis 
of left eye injury and noted to see the ophthalmology report.

In the March 1990 rating decision, the RO denied service 
connection for a left eye disorder, stating that such had 
pre-existed service and that there was no inservice injury or 
aggravation of the left eye shown.  The RO continued the 
noncompensable evaluation assigned to the laceration scar 
residuals of the right elbow.  The veteran was notified of 
this decision in an April 16, 1990, letter, to include 
notification of his appeal rights.  He did not appeal the 
decision within one year, and the March 1990 decision became 
final.  

In January 1997, the veteran filed a petition to reopen the 
claims for service connection for a left eye disorder and for 
an increased evaluation for the service-connected laceration 
scar residuals of the right elbow.

A March 1997 VA examination report shows the veteran reported 
that his right elbow would lock up occasionally.  He stated 
he had fractured his right elbow as well.  Examination of the 
elbow revealed full range of movement with no abnormalities 
noted.  The examiner stated that scar was well healed with 
only mild disfigurement.  An x-ray of the right elbow 
revealed a normal-appearing elbow joint.  The examiner 
entered a diagnosis of occasional pain and laceration of scar 
over the right elbow with full range of motion and no other 
abnormality.

An April 1997 VA eye examination report shows the veteran 
reported having poor vision in the left eye since birth.  The 
examiner stated that the veteran's visual acuity in the left 
eye was 20/100 corrected.  He entered impressions of 
amblyopia, left eye, congenital, due to situs inversus, and 
congenital malformation of the left optic nerve.

In a February 1998 letter from a private Doctor of Optometry, 
Daniel Judd, he stated that the veteran reported he had had a 
birth defect involving his left eye, "rendering it unable to 
see well."  Dr. Judd stated that from the evidence 
demonstrated that he would give the diagnosis of amblyopia ex 
anopsia, which he stated could easily result in reduced 
acuity.  He also stated that the reduction had been life-long 
and not the result of an injury suffered as an adult.

In November 2000, the veteran presented oral testimony before 
the undersigned Board Member.  He testified that that due to 
his pre-existing left eye condition, he should have never 
been drafted into service and instead was "illegally 
drafted."  He stated he felt that all of the problems he had 
developed in service should be service connected due to his 
being illegally drafted.  The veteran stated he had been 
legally blind since birth, which he explained at the time he 
was being examined for induction into service, but which 
explanation was ignored.  He noted he did not sustain a left 
eye injury in service.

As to his right elbow scar, the veteran stated that he had 
injured the bone in his right elbow and that his elbow would 
lock up on him at times.  He stated he had a chip in his 
elbow, which was the cause of his elbow locking up.  The 
veteran stated he was disgusted with the examination he had 
undergone because he felt the examiner did not give him a 
thorough examination related to his right elbow.

In a statement received by the veteran in December 2002, he 
reiterated that his eyesight was too bad for him to have been 
drafted and that he was legally blind in his left eye at the 
time he entered service.  He also stated that VA had 
indicated that the veteran had not sustained an injury to his 
left elbow in service, and he submitted a copy of a service 
medical record to show the injury.

III.  Criteria & Analysis

A.  New and material

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the March 1990 rating decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a left eye disorder.  
See 38 C.F.R. § 3.156(a).  The reasons for this determination 
are explained below.

Initially, as to the records which address disabilities, 
other than the left eye disorder, those records are not 
relevant to the issues at hand and cannot constitute new and 
material evidence as to the claim for service connection for 
a left eye disorder.  See id.

At the time of the March 1990 rating decision, the evidence 
of record had shown that, at the time the veteran entered 
service, he had a pre-existing left eye disorder in that his 
visual acuity was 20/200 corrected.  Therefore, the 
presumption of soundness was rebutted.  See 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2002); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991) (a veteran is presumed 
to be in sound condition except for defects noted on 
examination reports when examined and accepted for service or 
where clear and unmistakable evidence shows that the 
disability existed prior to service).  Thus, in order to 
establish service connection for a left eye disorder, the 
evidence would need to show aggravation beyond the natural 
progress of the disease process during the veteran's service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2002) (Where an 
injury or disease is found to have existed prior to service, 
it may still be service connected if it was aggravated by the 
veteran's military service.  A preexisting injury or disease 
is considered to have been aggravated by service where there 
is an increase in disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease).  The veteran's 
separation examination showed the visual acuity in his left 
eye to be 20/20.  The RO determined that the veteran's pre-
existing left eye disorder was not aggravated during service.  
Therefore, the RO determined that service connection was not 
warranted based upon aggravation.

Since the March 1990 rating decision, the veteran has not 
brought forth any evidence that his pre-existing left eye 
disorder was aggravated beyond the natural progress of the 
disease process during service.  Instead, the veteran has 
argued that he was illegally drafted into service because he 
was "legally blind" and he should not have been drafted.  
The Board notes that the finding in the separation 
examination that the visual acuity in his left eye was 20/20 
is questionable since, at induction, his visual acuity was 
20/200.  Regardless, at the time of the March 1990 rating 
decision, there was no probative evidence of record that 
established that the veteran's pre-existing left eye disorder 
was aggravated in service beyond the natural progress of the 
disease process. 

The evidence submitted since the 1990 decision establishes 
only that the veteran continues to have a left eye disorder.  
However, the ultimate issue in this case is medical in 
nature, and no medical evidence has been submitted that 
relates a left eye disability to service in any way, to 
include that it was aggravated during service.  Therefore, 
the evidence submitted since the March 1990 rating decision 
is cumulative and redundant of that which had been previously 
of record and is not relevant to the veteran's claim that his 
left eye disorder was aggravated beyond the natural progress 
of the disease process during service, and thus cannot 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  The Board is aware that the February 1998 letter 
from Dr. Judd addresses the veteran's left eye disorder prior 
to service in that he stated that the veteran had a birth 
defect.  However, he did not address whether the left eye was 
aggravated beyond the natural progress of the disease process 
during service.  Thus, while the February 1998 letter is new 
evidence, it is not material and does not establish a basis 
to reopen the claim.

Again, as stated above, the veteran has been informed that in 
order for the claim to be reopened, he needs to show that the 
left eye disorder was aggravated beyond the natural progress 
of the disease process while in service.  No such evidence 
has been submitted.  

Specifically, the veteran presented testimony and written 
statement as new and material evidence to reopen his claim.  
The Board notes that the veteran's assertions and testimony 
that service connection is warranted for the left eye 
disorder are new in that he had not argued that he was 
illegally drafted at the time of the prior decision; however, 
they do not constitute new and material evidence, as they are 
not relevant to whether the pre-existing left eye disorder 
was aggravated beyond the natural progress of the disease 
process during the veteran's service.  See 38 C.F.R. 
§ 3.156(a).  Additionally, it must be noted that the veteran 
is not competent to make an allegation that that his left eye 
disorder was aggravated beyond the natural progress of the 
disease process, as that requires a medical opinion.  See 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  

Also new to the record is the report of a VA eye examination 
in April 1997.  The impressions by the examiner only refer to 
congenital abnormalities, with no reference to a link to 
service.  A congenital disorder is not a disease or injury 
within the meaning of applicable legislation for the payment 
of compensation benefits.  38 C.F.R. § 3.303(c) (2002).  
Records showing treatment years after service which do not 
link the post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  

Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection for a 
left eye disorder, and the petition to reopen such claim is 
denied.

B.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As stated above, during the pendency of this appeal, changes 
were made in August 2002 to the Schedule for Rating 
Disabilities for skin disorders.  However, here, the changes 
made were not substantive in regard to the facts in this 
case.  Specifically, the criteria in the applicable 
Diagnostic Codes of 7803, 7804, and 7805 remained essentially 
the same.  Therefore, neither is more favorable to the 
veteran's claim.

Under the old criteria, Diagnostic Code 7803, a scar which is 
superficial, poorly nourished, with repeated ulceration will 
be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  Under Diagnostic Code 7804, a 
scar which is manifested as superficial, tender, and painful 
on objective demonstration will be assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  
Under Diagnostic Code 7805, a scar will be rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).

Under the new criteria, Diagnostic Code 7803 assigns a 10 
percent evaluation for a scar which is superficial and 
unstable.  67 Fed. Reg. 49,596 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7803).  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  67 
Fed. Reg. 49,596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7804).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
1.  Under Diagnostic Code 7805, a scar will be rated on 
limitation of function of the affected part.  67 Fed. Reg. 
49,596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7805).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for the laceration 
scar residuals of an injury to the right elbow.  At the time 
of the March 1997 examination, the examiner stated that the 
scar was well healed and slightly disfiguring, but that the 
veteran had full range of motion of the elbow and "no other 
abnormalities."  Therefore, the evidence has not established 
that the veteran's scar is poorly nourished with repeated 
ulceration, superficial and unstable, tender and painful on 
objective demonstration, or that it limits the function of 
the right elbow joint to warrant a compensable evaluation.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); 67 Fed. Reg. 49,596 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, 7805).

The Board is aware that the veteran has alleged that the scar 
has both limited his elbow joint and that it has affected the 
joint itself.  However, there is no competent evidence to 
substantiate the veteran's allegation of such limitation.  X-
rays taken of the right elbow were within normal limits at 
the time of the March 1997 examination.  The examiner stated 
that the veteran's right elbow had full range of motion and 
no abnormalities.  Additionally, the veteran does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical findings and conclusions, such as joint involvement.  
See Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).  The 
service medical records clearly established that the 
veteran's wound to the right elbow was purely superficial and 
did not involve any "deep tissue damage."  At the time of 
the separation examination, the examiner noted that the 
veteran had a scar on the right elbow but stated that veteran 
had full range of motion of the right elbow.  

The veteran is competent to report his symptoms.  To the 
extent that he has described that his service-connected 
laceration scar residuals of the right elbow are worse than 
the current noncompensable evaluation contemplates, the 
medical findings do not support a finding of such.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence ... is required."  As 
stated above, at the time of the March 1997 examination, the 
examiner found no limitation of function of the veteran's 
elbow and stated that the scar was well healed and only 
mildly disfiguring.  These findings are consistent with those 
reported at the time of the veteran's separation from service 
(over 30 years ago) and do not establish that the service-
connected disability has worsened since the time the veteran 
was granted service connection in 1979.  The veteran 
continues to assert that he fractured the bone at his right 
elbow; however, no medical professional has substantiated 
such allegation.  In fact, there is evidence to the contrary.  
The service medical records indicated that there was no deep 
tissue damage.  Also, March 1997 x-rays of the right elbow 
were negative for signs of bone or soft tissue abnormalities.  
The Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  No 
other medical evidence has been submitted to support the 
veteran's contentions in this regard.  

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002) is in order.  During the pendency of this 
appeal, the RO declined to refer the veteran's case for an 
extraschedular rating (see statement of the case dated in 
March 1998 and supplemental statement of the case dated in 
May 1998).  The Schedule for Rating Disabilities will be used 
for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the 
noncompensable evaluation for the laceration scar residuals 
of the right elbow is clearly contemplated in the Schedule 
and that the veteran's service-connected disability is not 
exceptional nor unusual.  At the November 2000 hearing, the 
veteran was asked how his service-connected right elbow 
affected his occupation as a respiratory care practitioner.  
He stated that there had been a couple of occasions where his 
elbow had locked up while doing chest compressions on a 
newborn.  When asked how frequently that occurred, he stated, 
"Very rarely."  As stated above, when the veteran was 
examined in March 1997, the examiner found no limitation of 
function of the right elbow.  Referral in this instance is 
therefore not warranted because the evidence does not 
indicate that the service-connected right elbow disability 
has rendered the veteran's disability picture unusual or 
exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

C.  Other Matter

The Board again notes that the veteran considers his entry 
into service to have been "illegal."  To the extent that 
the veteran disagrees with the classification of his military 
service, he must raise that concern with the Department of 
the Army-not VA.  See 10 U.S.C. § 1552(a)(1) (Secretary of a 
military department may correct any of his department's 
military records "to correct an error or remove an 
injustice"); see also Lauginiger v. Brown, 4 Vet. App. 214, 
216 (1993) (veteran must look to service department, not VA, 
in dispute over whether service records of radiation exposure 
are complete).  The Board is bound by the service 
department's certification in determining whether a veteran 
has recognized service.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  The veteran's DD 214, which shows the veteran's 
honorable service for approximately 3 years, indicates 
nothing "illegal" regarding the veteran's service.  


ORDER

New and material evidence not having been received, the claim 
for service connection for a left eye disorder is not 
reopened.

Entitlement to a compensable evaluation for laceration scar 
residuals of the right elbow is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

